UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-7203



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


CARLOS HECTOR RUELAS,

                                                 Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis, III, Senior
District Judge. (1:05-cr-00442-TSE-3)


Submitted:   January 7, 2008                 Decided:   January 18, 2008


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sol Zalel Rosen, Washington, D.C., for Appellant. John C. Lynch,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Carlos Hector Ruelas, a federal prisoner, seeks to appeal

the district court’s order granting in part and denying in part his

motion to vacate, set aside, or correct his sentence pursuant to 28

U.S.C. § 2255 (2000).     The district court granted relief under

United States v. Peak, 992 F.2d 39 (4th Cir. 1993), on Ruelas’

claim that counsel failed to file a notice of appeal from the

criminal judgment after being directed to do so, vacated the

criminal judgment, and reinstated the judgment to afford Ruelas an

opportunity to file a direct appeal.*    The district court denied

Ruelas’ remaining claims.     Ruelas’ direct appeal is currently

pending before this court.   Because the sentencing claims on which

the district court denied § 2255 relief may be raised in the

reinstated direct appeal, we deny a certificate of appealability

and dismiss the appeal.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.


                                                         DISMISSED




     *
      Ruelas does not challenge on appeal the district court’s
grant of relief under Peak.

                               - 2 -